Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court abused its discretion in denying defendants’ motion to bifurcate the trial. Issues of liability and damages in a negligence action are distinct and severable issues that should be tried and determined separately unless plaintiffs injuries have an important bearing on the issue of liability (see, Armstrong v Adelman Automotive Parts Distrib. Corp., 176 AD2d 773). Upon our review of the record, we conclude that plaintiffs injuries are not probative of defendants’ alleged negligence, and thus plaintiff failed to establish the applicability of that exception (see, Guizzotti v English, 273 AD2d 932; Loncz v Blagrove, 254 AD2d 735). (Appeal from Order of Supreme Court, Erie County, Cosgrove, J. — Bifurcation.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.